      Case 1:17-cv-01159-JHR-JFR Document 112 Filed 06/26/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

HEIDI MATHIASEN, in her individual
capacity and as the personal representative
for the ESTATE OF DONALD G. MATHIASEN,
and ANGELIQUE CORDOVA, individually,

vs.                                                  Cause No. 1:17-CV-01159 JHR/JKR

BOARD OF COUNTY COMMISSIONERS
OF RIO ARRIBA COUNTY, SOUTHWEST
CORRECTIONAL MEDICAL GROUP, INC.,
ACCOUNTABLE HEALTHCARE STAFFING,
INC., JOSEPH AQUINO, LARRY DEYAPP,
PATRICK GARCIA, JIMMY MARTINEZ,
JAMES CULIN, ALIFONSO DELEON,
ELIZABETH RAMIREZ, GUY JORDAN,
GENARO MADRID and RONNIE CARRILLO,

               Defendants.

               STIPULATION OF DISMISSAL WITH PREJUDICE
                   OF ALL CLAIMS AGAINST DEFENDANT
         BOARD OF COUNTY COMMISSIONERS OF RIO ARRIBA COUNTY

       COMES NOW Plaintiff Heidi Mathiasen, individually and as Personal Representative for

the Estate of Donald G. Mathiasen and Angelique Cordova, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), hereby stipulate to dismissing with prejudice any and all claims asserted against

Defendant Board of County Commissioners of Rio Arriba County. Claims for joint and several

liability, if any, between this defendant and any non-settling defendant are dismissed, and

Plaintiffs hereby withdraw claims asserted, if any, against any non-settling defendant that are

based on the alleged acts or omissions of this dismissed defendant. Plaintiffs reserve all claims

against any non-settling defendant that are based on any non-settling defendant’s own acts or

omissions. Each party shall bear their own costs.
Case 1:17-cv-01159-JHR-JFR Document 112 Filed 06/26/19 Page 2 of 3



                        Respectfully submitted,

                        JARED M. BARLIANT & ASSOCIATES, P.C.


                        /s/ Jared M. Barliant
                        Jared M. Barliant
                        Attorneys for Plaintiffs
                        2904 Rodeo Park Drive East, #400
                        Santa Fe, NM 87505
                        (505) 471-5100
                        jmbarliant@gmail.com

                        ROTHSTEIN DONATELLI, LLP


                        /s/ Carolyn M. Nichols
                        Carolyn M. “Cammie” Nichols
                        Attorneys for Plaintiffs
                        500 4th Street, NW, Suite 400
                        Albuquerque, New Mexico 87102
                        (505) 243-1443
                        cmnichols@rothsteinlaw.com


                        /s/ Paul M. Linnenburger
                        Paul M. Linnenburger
                        Attorney for Plaintiffs
                        1215 Paseo de Peralta
                        Santa Fe, NM 87504
                        (505) 988-8004
                        plinnenburger@rothsteinlaw.com

                        YLAW, P.C.

                        /s/ Robert W. Becker
                        Robert W. Becker
                        Attorneys for Defendants Rio Arriba Board
                        of County Commissioners, Larry DeYapp,
                        Jimmy Martinez, Alifonso DeLeon,
                        Elizabeth Ramirez, Guy Jordan, Genaro
                        Madrid and Ronnie Carrillo
                        4908 Alameda Blvd NE
                        Albuquerque, NM 87113-1736
                        (505) 266-3995
                        rbecker@ylawfirm.com

                                  2
Case 1:17-cv-01159-JHR-JFR Document 112 Filed 06/26/19 Page 3 of 3



                        BRENNAN & SULLIVAN, P.A.


                        /s/ Gabriela M. Delgadillo
                        Gabriela M. Delgadillo
                        Attorneys for Defendant Southwest
                        Correctional Medical Group, Inc.
                        128 East DeVargas Street
                        Santa Fe, NM 87501-2702
                        (505) 995-8514
                        gabriela@brennsull.com

                        RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.


                        /s/ Mark Mowery approved via email 6/16/19
                        W. Mark Mowery
                        Attorneys for Defendants Patrick Garcia
                        and Accountable Healthcare Staffing, Inc.
                        Post Office Box 1357
                        Santa Fe, NM 87504
                        (505) 954-3907
                        mmowery@rodey.com




                                 3
